Citation Nr: 1048463	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for internal 
hemorrhoids. 

2.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A., PhD




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 2004 to December 2007.  Among his awards is a Purple Heart.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which, in part, granted service connection for internal 
hemorrhoids and assigned a noncompensable (zero) evaluation and 
PTSD and assigned a 30 percent evaluation.  

In September 2010, the Veteran presented testimony in a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
copy of the transcript has been associated with the claims 
folder. 

The issues of an increased evaluation for PTSD and claim for a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal for an initial compensable 
evaluation for internal hemorrhoids be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an 
initial compensable evaluation for internal hemorrhoids have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

At his September 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran and his representative indicated that he was 
withdrawing the issue of an initial compensable evaluation for 
internal hemorrhoids.  This withdrawal was on the record.  

Because the Veteran has clearly indicated his wish to withdrawal 
the appeal as to the claim for an initial compensable evaluation 
for internal hemorrhoids, there remain no allegations of errors 
of fact or law for appellate consideration.  See 38 C.F.R. § 
20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Accordingly, 
the Board does not have jurisdiction to review this appeal and it 
is therefore dismissed.



ORDER

The appeal as to entitlement to an initial compensable evaluation 
for internal hemorrhoids is dismissed.


REMAND

The Veteran receives treatment for his PTSD from a private 
therapist, C.A., Ph.D.  In an October 2010 statement, Dr. A. 
noted that he had seen the Veteran for 80 one hour sessions since 
2007.   During the September 2010 hearing, Dr. A was asked to 
submit the Veteran's clinical records, but he refused as he felt 
that such would be a breach of confidentiality.  However, the 
Board notes that Dr. A's testimony as to the severity of the 
Veteran's PTSD appears to be inconsistent with VA clinical 
records and as such, his records are imperative to ascertain the 
severity of the Veteran's disability.  On remand, the Veteran 
should be requested to obtain those records.  38 C.F.R. § 
3.159(c) (2010).  The Veteran should be asked to complete 
appropriate authorizations if he desires VA to attempt to obtain 
the information on his behalf.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was afforded an 
examination for his PTSD in November 2008 at which time the 
examiner assigned a GAF score of 50.  However, at the September 
2010 hearing, the Veteran's private therapist testified that the 
Veteran had a GAF score of 18.  Thus, there appears to be 
inconsistencies in the record as to the severity of the Veteran's 
disability.  The United States Court of Appeals for Veterans 
Claims Court (Court) has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current level of disability is at issue, a 
contemporaneous examination of the Veteran's PTSD is necessary to 
accurately assess his disability picture.

Additionally, the Veteran indicated at his hearing that his PTSD 
prevented him from obtaining and/or retaining employment, other 
than landscaping work for a friend.  The Veteran has therefore 
raised the issue of a TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits 
evidence of medical disability and additionally submits evidence 
of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The Court 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  Therefore, on remand, the RO should provide the Veteran 
an examination to determine his employability and to adjudicate 
the issue of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA to obtain his 
clinical records from Dr. C.A.  All 
efforts to obtain these records must be 
documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Schedule the Veteran for a VA examination 
by a psychiatrist or psychologist.  The 
claims files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The examiner 
should review all pertinent private and VA 
treatment records and comment on any 
inconsistencies between the private 
medical records, VA treatment records, and 
current clinical findings.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disorder.  The examiner should 
also provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the service-
connected psychiatric disability, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

To the extent possible, the manifestations 
of the service-connected psychiatric 
disability should be distinguished from 
those of any other psychiatric disorder 
found to be present.

In addition, the examiner should provide 
an opinion with respect to each additional 
acquired psychiatric disorder found to be 
present, if any, whether it represents a 
progression of the previously diagnosed 
PTSD or a separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service or was caused or worsened by 
service-connected disability.

The rationale for all opinions expressed 
should also be provided.

3.	Schedule the Veteran for a TDIU 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, there is a 50 percent 
probability or greater that his service 
connected disabilities, either alone or in 
the aggregate render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

4.	Notify the Veteran that it is his 
responsibility to report for any scheduled 
VA examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's increased 
rating claim for PTSD and adjudicate the 
claim for a TDIU.  If action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


